Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“Information Processing with an Objective Function that includes a Generated Regularization Term using an Apparatus, Information Processing Method, And Non-Transitory Computer Readable Medium”

Claim Objections
Claims 1, 10-11, and 13-17 are objected to because of the following informalities:  
In claim 1 line 8, “the variable” should read “a variable” to avoid antecedent basis issues.
In claim 1 line 12, “a plurality of the coefficients” should read “a plurality of coefficients” to avoid antecedent basis issues. This also fixes claim 2 line 4, so “the coefficients” refers to “coefficients” introduced at claim 1 line 12. 
In claim 10 line 3, “the reference relation” should read “a reference relation” to avoid antecedent basis issues.
In claim 11 line 3, “the group of the reference relation” should read “the group of the reference relation integrating variables” to avoid antecedent basis issues.
In claim 13 line 2, “the variable structure data” should read simply “variable structure data” or “a variable structure data” to avoid antecedent basis issues. Variable structure data was introduced in claim 2, but this claim does not depend on claim 2. This also fixes the same problem with the term in claim 13 lines 6-7 and claim 13 line 10.
In claim 13 line 6, “the variable structure generator” should read “a variable structure generator” to avoid antecedent basis issues. Variable structure generator was introduced in claim 2, but this claim does not depend on claim 2.
In claim 14 lines 10-11, “the variable selected by the variable determiner for the first operation data” should read “a variable selected by the variable determiner for the first operation data” to avoid antecedent basis issues. This also fixes the same problem with the same term in claim 14 lines 13-14.
In claim 14 lines 12-13, “the variable selected by the variable determiner for the second operation data” should read “a variable selected by the variable determiner for the second operation data” to avoid antecedent basis issues. This also fixes the same problem with the same term in claim 14 lines 14-15.
In claim 15 line 1, “claim1” should read “claim 1”.
In claim 15 lines 2-3, “based on the coefficient estimated by the coefficient estimator” should read “based on a value of a coefficient of the plurality of values of the coefficients estimated by the coefficient estimator” to avoid antecedent basis issues.
In claim 15 lines 3-4, “the variable for the coefficient” should read “a variable for the coefficient of the plurality of variables” to avoid antecedent basis issues.
In claim 16 lines 7-8, “the variable” should read “a variable” to avoid antecedent basis issues.
In claim 16 line 11, “a plurality of the coefficients” should read “a plurality of coefficients” to avoid antecedent basis issues.  
In claim 17 line 8-9, “the variable” should read “a variable” to avoid antecedent basis issues.
In claim 17 line 12, “a plurality of the coefficients” should read “a plurality of coefficients” to avoid antecedent basis issues. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1 line 2, “a group setting device configured to group…”. Under (A), “device” is a generic placeholder; under (B), the functional language “configured to group” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
In claim 1 line 6, “a regularization term generator configured to generate…”. Under (A), “generator” is a generic placeholder; under (B), the functional language “configured to generate” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
In claim 1 line 10, “a coefficient estimator configured to estimate…”. Under (A), “estimator” is a generic placeholder; under (B), the functional language “configured to estimate” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
In claim 2 line 2, “a variable determiner configured to select…”. Under (A), “determiner” is a generic placeholder; under (B), the functional language “configured to select” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
In claim 2 line 5, “a variable structure generator configured to generate…”. Under (A), “generator” is a generic placeholder; under (B), the functional language “configured to generate” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
In claim 14 line 10, “a change determiner configured to determine…”. Under (A), “determiner” is a generic placeholder; under (B), the functional language “configured to determine” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
In claim 15 line 2, “a model generator configured to construct…”. Under (A), “generator” is a generic placeholder; under (B), the functional language “configured to construct” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
In claim 15 line 6, “a model determiner configured to calculate…”. Under (A), “determiner” is a generic placeholder; under (B), the functional language “configured to calculate” is used; and under (C), there is insufficient structure to perform the claimed function. The limitation will therefore be interpreted as part of the CPU 101 executing the information processing program on the main storage device 105. (See Specification [page 35 paragraph 3 lines 1-7]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).


With respect to claim 1, applying step 1, the preamble of claim 1 claims an apparatus so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

An information processing apparatus comprising: 
a group setting device configured to group a plurality of variables included in operation data into at least one type of groups, based on structure data representing a structural relation among the plurality of variables; 
a regularization term generator configured to generate at least one regularization term corresponding to the at least one type based on a coefficient for the variable included in the at least one type of groups; and 
a coefficient estimator configured to estimate, based on the operation data and an objective function including the least one regularization term, values of a plurality of the coefficients for the plurality of variables.
The limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mental processes. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. All of these steps/modules are referring to how a person would mentally set up a mathematical equation called an objective function and solve the objective function, which is ineligible for being directed to a mental process that solves via calculation a specific mathematical formula.
 The first step/module of “a group setting device configured to group…” is a functional limitation claiming the concept of selecting or choosing a group of data. This is an abstract idea for being directed to a mental process because a person is capable of deciding on how to group data based on a structural relation of that data.
The second step/module of “a regularization term generator configured to generate…” is a functional limitation claiming the concept of a creating a regularization term which is referring to a specific term that is part of a larger equation that is minimized or maximized. This an abstract idea for being directed to a mathematical formula because it is claiming what terms are in the function.
The third step/module of “a coefficient estimator configured to estimate” is a functional limitation claim the concept of solving an objective function. This is an abstract idea for being directed to a mathematical calculation because it is claiming estimating the values of the coefficients, which is a result of solving the objective function. 
Therefore, the limitations are directed to mathematical calculations, mathematical formulas, and mental processes, which are patent ineligible for being directed to multiple abstract ideas. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim has one additional limitation under the 112(f) interpretation of: the CPU 101 executing the information processing program on the main storage device 105. These limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to “abnormality detection” (see Specification [page 1 paragraph 3 line 11]), but the actual claim language is directed purely to setting up mathematical calculations and executing the mathematical calculations without an application of these calculations to a real world problem.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
There are no additional limitations to consider under a significantly more analysis because all of the limitations are directed to abstract ideas or fall within the apply it category. After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 1, further comprising: a variable determiner configured to select a variable larger than zero or a threshold from the plurality of variables based on the estimated values of the coefficients; and a variable structure generator configured to generate, based on the selected variable and the structure data, variable structure data representing a structural relation of the selected variable. The limitations are abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the first step/module of “a variable determiner configured to select…” is a functional limitation of selecting a variable based on a comparison (i.e. larger than zero). The human mind is fully capable of performing a comparison and selecting/choosing a variable based on that comparison. A person could further use a piece of paper to show their work (i.e. “because the value of a_1 = 1.4 is greater than 0, this variable is selected”). As drafted an under a broadest reasonable interpretation, the second step/module of “a variable structure generator configured to generate…” is a functional limitation of defining a relationship between variables. It is important to note that the word “structure” as used in the claim is referring to “structured data” which simply refers to data provided in a format that is more easily read by a computer, and not some sort of physical load-bearing structure in the real world. The human mind is fully capable of defining relationships between fields of data. A person could further use a piece of paper to show their work (i.e., data from the temperature sensor shows an inverse relationship with task completion time, or perhaps the current field and voltage field are directly related by a constant resistance under Ohm’s law). Here, the claim has one additional limitation under the 112(f) interpretation of: the CPU 101 executing the information processing program on the main storage device 105. These limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 2, wherein the variable structure generator sets the selected variable and a variable adjacent to the selected variable in the structure data to drawing variables and generate a structural relation between the drawing variables, the generated structural relation being the variable structure data. The limitations are abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and interpreted in light of the specification, setting the selected variable and the variable adjacent to drawing variables is somehow indicating that these variables are to be displayed in a graph, (see Specification, [page 24 paragraph 3 lines 1-6]). A “graph” in discrete mathematics shows relationships between entities where a point depicts the entity and an edge depicts the relationship. The human mind is fully capable of setting/designating certain variables to be points in a graph and defining a relationship between those points with edges. A person could further use a piece of paper to show their work (i.e., by drawing a graph with points/nodes representing the selected features and edges representing relationships). There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 2, further comprising a display configured to display the variable structure data. This limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), insignificant application: ii. Printing or downloading generated menus. Here, “a display” is an additional limitation that is not an abstract idea. However, similar to “printing or downloading”, a display to display a result does not add a meaningfully limitation to the abstract idea of generating an equation; solving that equation; and then selecting certain variables based on that equation to display, which is the result of the mental process as descried above. The additional limitation is not significantly more because the courts consider this limitation to be well understood, routine and conventional. See MPEP 2106.05(d), computer functions that are not significantly more: i. Receiving or transmitting data over a network; see also other activity not considered significantly more: iv. Presenting offers and gathering statistics. Similar to presenting offers and transmitting data, the limitation here is displaying data, which is not considered significantly more than the judicial exception.  Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is an abstract idea without significantly more. The claim recites: The apparatus according to claim 1, wherein the at least one type indicates a group of a class relation integrating variables corresponding to instances of a class. The claim provides an additional limitation on the functional limitation of how the group setting device is configured to group from claim 1 lines 2-5. In that context, the additional limitation on the mental concept of how the variables are grouped is an abstract idea for being directed to a mental process. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 5, wherein the regularization term generator generates a regularization term of Group Lasso for the group of the class relation. The limitation is an additional limitation on the functional limitation of how the mathematical formula is generated. In that context, the additional limitation on a specific term of that mathematical formula is an abstract idea for being directed to a mathematical formula. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(I)(B), example ii. the Arrhenius equation, noting that formula’s such as the Arrhenius equation may be claimed in written text format and fall in this grouping. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 1, wherein the at least one type indicates a group of a hierarchical relation integrating variables corresponding to low-order nodes having a common high-order node in a tree structure. The claim provides an additional limitation on the functional limitation of how the group setting device is configured to group from claim 1 lines 2-5. In that context, the additional limitation on the mental concept of how the variables are grouped is an abstract idea for being directed to a mental process. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 7, wherein the high-order node is a parent node of the plurality of low-order nodes. The claim provides an additional limitation on the functional limitation of how the group setting device is configured to group from claim 1 lines 2-5. In that context, the additional limitation on the mental concept of how the variables are grouped is an abstract idea for being directed to a mental process. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 8 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 7, wherein the regularization term generator generates a regularization term of Overlapping Group Lasso for the group of the hierarchical relation. The limitation is an additional limitation on the functional limitation of how the mathematical formula is generated. In that context, the additional limitation on a specific term of that mathematical formula is an abstract idea for being directed to a mathematical formula. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(I)(B), example ii. the Arrhenius equation, noting that formula’s such as the Arrhenius equation may be claimed in written text format and fall in this grouping. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 1, wherein the at least one type indicates a group of a reference relation integrating variables having the reference relation. The claim provides an additional limitation on the functional limitation of how the group setting device is configured to group from claim 1 lines 2-5. In that context, the additional limitation on the mental concept of how the variables are grouped is an abstract idea for being directed to a mental process. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 10 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 10, wherein the regularization term generator generates a regularization term of Clustered Lasso for the group of the reference relation. The limitation is an additional limitation on the functional limitation of how the mathematical formula is generated. In that context, the additional limitation on a specific term of that mathematical formula is an abstract idea for being directed to a mathematical formula. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(I)(B), example ii. the Arrhenius equation, noting that formula’s such as the Arrhenius equation may be claimed in written text format and fall in this grouping. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 1, further comprising a regularization-rule input device configured to receive a value of a regularization parameter included in the regularization term, wherein the regularization term generator generates the regularization term using the input value of the regularization parameter. The bolded limitation is an additional limitation on the functional limitation of how the mathematical formula is generated. In that context, the additional limitation on a specific term of that mathematical formula is an abstract idea for being directed to a mathematical formula. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(I)(B). The non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, “regularization-rule input device configured to receive a value” is an additional limitation that is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, an input device to receive input for a specific term of an equation does not add a meaningfully limitation to the abstract idea of generating an equation. Here, the claim has one additional limitation under the 112(f) interpretation of: the CPU 101 executing the information processing program on the main storage device 105. These limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea. The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine and conventional. See MPEP 2106.05(d), computer functions that are not significantly more: i. Receiving or transmitting data over a network; see also other activity not considered significantly more: iv. Presenting offers and gathering statistics. Similar to receiving and transmitting data, the limitation here is receiving an input, which is not considered significantly more than the judicial exception. The 112(f) interpretation is not significantly more because it falls within the “apply it” category, as discussed in the step 2A prong two analysis. Therefore, claim 12 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 12 comprising a display configured to display the variable structure data wherein the regularization-rule input device receives a plurality of the values of the regularization parameter, the variable structure generator generates the variable structure data for each of the plurality of values of the regularization parameter, and the display comparably displays a plurality of sets of the plurality of values and a plurality of the variable structure data corresponding to the plurality of values. The bolded limitation is an additional limitation on the functional limitation of how the mathematical formula is generated. In that context, the additional limitation on a specific term of that mathematical formula is an abstract idea for being directed to a mathematical formula. Therefore, this limitation is also rejected for being an abstract idea directed to a mental process. See MPEP 2106.04(a)(2)(I)(B). The non-bolded additional limitations fall within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation; see also MPEP 2106.05(g), insignificant application: ii. Printing or downloading generated menus. Here, “a display” is an additional limitation that is not an abstract idea. However, similar to “printing or downloading”, a display to display a result does not add a meaningfully limitation to the abstract idea of generating an equation; solving that equation; and then selecting certain variables based on that equation to display, which is the result of the mental process as descried above. The additional limitation is not significantly more because the courts consider this limitation to be well understood, routine and conventional. See MPEP 2106.05(d), computer functions that are not significantly more: i. Receiving or transmitting data over a network; see also other activity not considered significantly more: iv. Presenting offers and gathering statistics. Similar to presenting offers and transmitting data, the limitation here is displaying data, which is not considered significantly more than the judicial exception.  Therefore, claim 13 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim 2, wherein the operation data includes first operation data acquired in a first period and second operation data acquired in a second period later than the first period, processing of the group setting device, the regularization term generator, the coefficient estimator, the variable determiner, and the variable structure generator is performed on each of the first operation data and the second operation data, and the information processing apparatus further comprises a change determiner configured to determine whether the variable selected by the variable determiner for the first operation data coincide with the variable selected by the variable determiner for the second operation data and, when the variable selected for the first operation data does not coincide with the variable selected for the second operation data, output an alert. The bolded limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mental processes. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. All of these steps/modules are referring to how a person would mentally set up a mathematical equation called an objective function and solve the objective function, which is ineligible for being directed to a mental process that solves via calculation a specific mathematical formula. The first and second operation data are specific inputs for the mathematical formula. The recitation of the “group setting device, the regularization term generator, the coefficient estimator, the variable determiner, and the variable structure generator” in the context of additional limitations on the data input does not change why these were considered abstract ideas in claim 1. The variable determiner and the change determiner are functional limitations describing specific determinations that can be made mentally or using a piece of paper to show the work that goes into the determination. Therefore these limitations are mental processes. There non-bolded additional limitation of “output an alert” is not an abstract idea, but the non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), insignificant application: ii. Printing or downloading generated menus. Here, “output an alert” is an additional limitation that is not an abstract idea. However, similar to “printing or downloading”, a outputting an alert does not add a meaningfully limitation to the abstract idea of generating an equation; solving that equation; performing some determinations/analysis, and then presenting the results, which is the result of the mental process as descried above. The claim has one other additional limitation under the 112(f) interpretation of: the CPU 101 executing the information processing program on the main storage device 105. These limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea. The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine and conventional. See MPEP 2106.05(d), computer functions that are not significantly more: i. Receiving or transmitting data over a network; see also other activity not considered significantly more: iv. Presenting offers and gathering statistics. Similar to presenting offers and transmitting data, the limitation here is outputting data, which is not considered significantly more than the judicial exception. The 112(f) interpretation is not significantly more because it falls within the “apply it” category, as discussed in the step 2A prong two analysis. Therefore, claim 14 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The apparatus according to claim1, further comprising: a model generator configured to construct, based on the coefficient estimated by the coefficient estimator and the variable for the coefficient, a model configured to detect occurrence of a predetermined event; and a model determiner configured to calculate an output value of the model based on the model and the operation data and detect the occurrence of the predetermined event based on the output value. The limitations are abstract ideas because they are directed to mathematical relationship, mathematical calculation, and mental processes. See MPEP 2106.04(a)(2)(I)(A); MPEP 2106.04(a)(2)(I)(C); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The limitation of “a model generator configured to construct, based on the coefficient estimated by the coefficient estimator and the variable for the coefficient, a model configured to detect occurrence of a predetermined event;” is directed to a mathematical relationship because here the model is specific mathematical relationship that relates the coefficient estimated by the coefficient estimator and the variable for the coefficient. The second limitation of “a model determiner configured to calculate an output value of the model based on the model and the operation data” is directed to a mathematical calculation because the claim explicitly claims a mathematical calculation. The third limitation of “detect the occurrence of the predetermined event based on the output value” is a mental process because the limitation may be practically be performed in the human mind or using a piece of paper to show the work necessary to detect the event. For example, if the predicted output value is different from an actual output value of a sensor by a certain margin or threshold, a person could decide that a failure event has occurred. The claim has one other additional limitation under the 112(f) interpretation of: the CPU 101 executing the information processing program on the main storage device 105. These limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea. The 112(f) interpretation is not significantly more because it falls within the “apply it” category, as discussed in the step 2A prong two analysis. Therefore, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 16, applying step 1, the preamble of claim 16 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 16 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
An information processing method performed by a computer including a processor and a memory comprising: 
grouping a plurality of variables in operation data into at least one type of groups, based on structure data representing a structural relation among the plurality of variables; 
generating at least one regularization term corresponding to the at least one group type based on a coefficient for the variable included in the at least one type of groups; and 
estimating, based on the operation data and an objective function including the at least one regularization term, values of a plurality of the coefficients for the plurality of variables.
The limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mental processes. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. All of these steps/modules are referring to how a person would mentally set up a mathematical equation called an objective function and solve the objective function, which is ineligible for being directed to a mental process that solves via calculation a specific mathematical formula.
 The first step/module of “grouping a plurality of variables…” is a functional limitation claiming the concept of selecting or choosing a group of data. This is an abstract idea for being directed to a mental process because a person is capable of deciding on how to group data based on a structural relation of that data.
The second step/module of “generating at least one regularization term…” is a functional limitation claiming the concept of a creating a regularization term which is referring to a specific term that is part of a larger equation that is minimized or maximized. This an abstract idea for being directed to a mathematical formula because it is claiming what terms are in the function.
The third step/module of “estimating, based on the operation data and an objective function including the at least one regularization term, values of a plurality of the coefficients…” is a functional limitation claim the concept of solving an objective function. This is an abstract idea for being directed to a mathematical calculation because it is claiming estimating the values of the coefficients, which is a result of solving the objective function. 
Therefore, the limitations are directed to mathematical calculations, mathematical formulas, and mental processes, which are patent ineligible for being directed to multiple abstract ideas. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim has one additional limitation of “performed by a computer including a processor and a memory”. These limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to “abnormality detection” (see Specification [page 1 paragraph 3 line 11]), but the actual claim language is directed purely to setting up mathematical calculations and executing the mathematical calculations without an application of these calculations to a real world problem.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
There are no additional limitations to consider under a significantly more analysis because all of the limitations are directed to abstract ideas or fall within the apply it category. After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 17, applying step 1, the preamble of claim 17 claims a non-transitory computer readable medium so this claim falls within the statutory category of a manufacture. In order to apply step 2A, a recitation of claim 17 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes comprising: 
grouping a plurality of variables in operation data into at least one type of groups, based on structure data representing a structural relation among the plurality of variables; 
generating at least one regularization term corresponding to the at least one group type based on a coefficient for the variable included in the at least one type of groups; and 
estimating, based on the operation data and an objective function including the at least one regularization term, values of a plurality of the coefficients for the plurality of variables.
The limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mental processes. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. All of these steps/modules are referring to how a person would mentally set up a mathematical equation called an objective function and solve the objective function, which is ineligible for being directed to a mental process that solves via calculation a specific mathematical formula.
 The first step/module of “grouping a plurality of variables…” is a functional limitation claiming the concept of selecting or choosing a group of data. This is an abstract idea for being directed to a mental process because a person is capable of deciding on how to group data based on a structural relation of that data.
The second step/module of “generating at least one regularization term…” is a functional limitation claiming the concept of a creating a regularization term which is referring to a specific term that is part of a larger equation that is minimized or maximized. This an abstract idea for being directed to a mathematical formula because it is claiming what terms are in the function.
The third step/module of “estimating, based on the operation data and an objective function including the at least one regularization term, values of a plurality of the coefficients…” is a functional limitation claim the concept of solving an objective function. This is an abstract idea for being directed to a mathematical calculation because it is claiming estimating the values of the coefficients, which is a result of solving the objective function. 
Therefore, the limitations are directed to mathematical calculations, mathematical formulas, and mental processes, which are patent ineligible for being directed to multiple abstract ideas. 
Under step 2A prong two, the claim has one additional limitation of “having a computer program stored therein which causes a computer to perform processes”. These limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to “abnormality detection” (see Specification [page 1 paragraph 3 line 11]), but the actual claim language is directed purely to setting up mathematical calculations and executing the mathematical calculations without an application of these calculations to a real world problem.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
There are no additional limitations to consider under a significantly more analysis because all of the limitations are directed to abstract ideas or fall within the apply it category. After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10, 12-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Semantic Guided Feature Selection for Industrial Automation Systems" (Ringsquandl)

With respect to claim 1, Ringsquandl teaches An information processing apparatus comprising (computationally expensive refers to a computer performing computations, [page 226  paragraph 2 lines 1-11]; approach is an improvement to reduce those computations, [page 231 paragraph 3 line 1]-[page 239 paragraph 1 line 3]; summarized as deploy feature ontology that represents relations, [page 232 paragraph 2 lines 4-5], represent in RDF graph, [page 232 paragraph 3 lines 2-3]; and performing training on reduced feature set, [page 232 paragraph 3 line 5]): a group setting device configured to group a plurality of variables included in operation data into at least one type of groups (device is computer performing less computationally expensive computations, [page 226 paragraph 2 lines 4-5]; executing standard OWL 2 reasoner to perform algorithm 1 for feature selection, [page 234 paragraph 2 lines 1-3]; groups include mandatory features, excluded features, and optional features, [page 234 paragraph 2 lines 1-8]), based on structure data representing a structural relation among the plurality of variables (algorithm 1 based on feature ontology O, [page 235 Algorithm 1 line 1]; defined as representing domain concepts and relations between devices, events, and information entities such as taken sensor measurements, [page 232 paragraph 2 lines 4-6]); a regularization term generator configured to generate at least one regularization term (generator is computer performing less computationally expensive computations, [page 226 paragraph 2 lines 4-5]; defining graph kernel-weighted regularization term based on mandatory features subset, [page 235 paragraph 2 lines  6-8]; see also equations (4) and (5), [page 236]) corresponding to the at least one type based on a coefficient for the variable included in the at least one type of groups (regularization penalty induces a smoothing or grouping in a sense, that features that are similar with respect to the feature ontology graph have similar parameter values, [page 236 paragraph 2 lines 1-3]); and a coefficient estimator configured to estimate (estimator is computer performing less computationally expensive computations, [page 226 paragraph 2 lines 4-5]; using mustard framework, [page 236 paragraph 3 lines 1-2]), based on the operation data and an objective function (equation (1), [page 231]) including the least one regularization term (substitute in equations (4) and (5) for regularization term, [page 236]; this specific regression model referred to as graph kernel Lasso or GraKeLasso, [page 236 paragraph 6 line 2]; see also [page 236 paragraph 1 line 6]), values of a plurality of the coefficients for the plurality of variables (training regression models, which would include coefficients based on definition of regression, [page 236 paragraph 5 line 3]).
Under the 35 U.S.C. 112(f) interpretation, Ringsquandl further teaches the CPU 101 executing the information processing program (computationally expensive refers to a computer, which includes a CPU, performing computations, [page 226  paragraph 2 lines 1-11]; including information processing program standard OWL 2 reasoner, [page 234 paragraph 4 line 3]; and mustard framework for training regression models, [page 236 paragraph 3 line 2]) on the main storage device 105 (runs on top of SCADA which includes a data storage, [page 232 paragraph 2 line 4]).

With respect to claim 2, Ringsquandl teaches all of the limitations of claim 1, as noted above. Ringsquandl further teaches variable determiner configured (computationally expensive refers to a computer, which includes a CPU, performing computations, [page 226  paragraph 2 lines 1-11]; including information processing program standard OWL 2 reasoner for feature selection, [page 234 paragraph 4 line 3]; and mustard framework for training regression models, [page 236 paragraph 3 line 2]) to select a variable larger than zero or a threshold from the plurality of variables based on the estimated values of the coefficients (feature selection refers to reducing number of features based on non-zero coefficients, [page 238 paragraph 2 lines 6-7]); and a variable structure generator (computationally expensive refers to a computer, which includes a CPU, performing computations, [page 226  paragraph 2 lines 1-11]; including information processing program standard OWL 2 reasoner for feature selection, [page 234 paragraph 4 line 3]; and mustard framework for training regression models, [page 236 paragraph 3 line 2]) configured to generate, based on the selected variable and the structure data, variable structure data representing a structural relation of the selected variable (using equation (1), [page 231], with equation (4) and equation (5) substituted in for regularization parameter, [page 236]; specifically the graph kernel lasso term captures similarities between entities, [page 235 paragraph 2 lines 6-8]).
Under the 35 U.S.C. 112(f) interpretation, Ringsquandl further teaches the CPU 101 executing the information processing program (computationally expensive refers to a computer, which includes a CPU, performing computations, [page 226  paragraph 2 lines 1-11]; including information processing program standard OWL 2 reasoner, [page 234 paragraph 4 line 3]; and mustard framework for training regression models, [page 236 paragraph 3 line 2]) on the main storage device 105 (runs on top of SCADA which includes a data storage, [page 232 paragraph 2 line 4]).

With respect to claim 3, Ringsquandl teaches all of the limitations of claim 2, as noted above. Ringsquandl further teaches wherein the variable structure generator sets the selected variable and a variable adjacent to the selected variable in the structure data to drawing variables and generate a structural relation between the drawing variables, the generated structural relation being the variable structure (data visual representation of reduced feature space presented in FIG. 6(b), [page 237]; where strength of similarity depicted based on width of chords connecting two related/adjacent features, [page 236 paragraph 4 lines 1-8]; adjacent interpreted as related variable, Specification [page 24 paragraph 1 lines 1-2]).

With respect to claim 4, Ringsquandl teaches all of the limitations of claim 2, as noted above. Ringsquandl further teaches a display configured to display the variable structure data (FIG. 6(a) and 6(b) depict a visualization to depicture the full feature space and the reduced feature space, respectively, [page 236 paragraph 4 lines 1-8]).

With respect to claim 7, Ringsquandl teaches all of the limitations of claim 1, as noted above. Ringsquandl further teaches wherein the at least one type indicates a group of a hierarchical relation integrating variables corresponding to low-order nodes having a common high-order node in a tree structure (hierarchical relations for trees shown in FIG. 3, [page 229] and FIG. 4 [page 230] include dependsOn and directlyDependsOn as defined in Table 1, [page 233] and groups are formed in algorithm one based on these formal definitions, [page 234 paragraph 1 lines 3-5]).

With respect to claim 8, Ringsquandl teaches all of the limitations of claim 7, as noted above. Ringsquandl further teaches wherein the high-order node is a parent node of the plurality of low-order nodes (hierarchical relations for trees shown in FIG. 3, [page 229] and FIG. 4 [page 230] include  directlyDependsOn as defined in Table 1, [page 233] and groups are formed in algorithm one based on these formal definitions, [page 234 paragraph 1 lines 3-5]).

With respect to claim 10, Ringsquandl teaches all of the limitations of claim 1, as noted above. Ringsquandl further teaches wherein the at least one type indicates a group of a reference relation integrating variables having the reference relation (hierarchical relations for trees shown in FIG. 3, [page 229] and FIG. 4 [page 230] include dependsOn and directlyDependsOn as defined in Table 1, [page 233] and groups are formed in algorithm one based on these formal definitions, [page 234 paragraph 1 lines 3-5]).

With respect to claim 12, Ringsquandl teaches all of the limitations of claim 1, as noted above. Ringsquandl further teaches a regularization-rule input device configured to receive a value of a regularization parameter included in the regularization term (Algorithm 1. Semantic Feature Selection has three inputs: learning problem y, feature ontology O, and feature space F, [page 235 Algorithm 1 line 1]), wherein the regularization term generator generates the regularization term using the input value of the regularization parameter (Algorithm 1 uses inputs to generate Mandatory Features S_M, [page 235 Algorithm 1 lines 12-15]; which are used as the parameters in equation (4), [page 236]).

With respect to claim 13, Ringsquandl teaches all of the limitations of claim 12, as noted above. Ringsquandl further teaches display configured to display the variable structure data (FIG. 6(a) and 6(b) depict a visualization to depicture the full feature space and the reduced feature space, respectively, [page 236 paragraph 4 lines 1-8]) wherein the regularization-rule input device receives a plurality of the values of the regularization parameter (Algorithm 1. Semantic Feature Selection has three inputs: learning problem y, feature ontology O, and feature space F, [page 235 Algorithm 1 line 1]), the variable structure generator generates the variable structure data for each of the plurality of values of the regularization parameter (mustard framework train regression models on different datasets according to different Lasso approaches, [page 236 paragraph 3 line 2], [page 236 paragraph 5 line 1]-[page 236 paragraph 6 line 2]), and the display comparably displays a plurality of sets of the plurality of values and a plurality of the variable structure data corresponding to the plurality of values.

With respect to claim 16, Ringsquandl teaches An information processing method performed by a computer including a processor and a memory comprising (computationally expensive refers to a computer having processor and memory performing computations, [page 226  paragraph 2 lines 1-11]; approach is an improvement to reduce those computations, [page 231 paragraph 3 line 1]-[page 239 paragraph 1 line 3]; summarized as deploy feature ontology that represents relations, [page 232 paragraph 2 lines 4-5], represent in RDF graph, [page 232 paragraph 3 lines 2-3]; and performing training on reduced feature set, [page 232 paragraph 3 line 5]): grouping a plurality of variables in operation data into at least one type of groups (perform algorithm 1 for feature selection, [page 234 paragraph 2 lines 1-3]; groups include mandatory features, excluded features, and optional features, [page 234 paragraph 2 lines 1-8]), based on structure data representing a structural relation among the plurality of variables (algorithm 1 based on feature ontology O, [page 235 Algorithm 1 line 1]; defined as representing domain concepts and relations between devices, events, and information entities such as taken sensor measurements, [page 232 paragraph 2 lines 4-6]); generating at least one regularization term corresponding to the at least one group type (defining graph kernel-weighted regularization term based on mandatory features subset, [page 235 paragraph 2 lines  6-8]; see also equations (4) and (5), [page 236]) based on a coefficient for the variable included in the at least one type of groups (regularization penalty induces a smoothing or grouping in a sense, that features that are similar with respect to the feature ontology graph have similar parameter values, [page 236 paragraph 2 lines 1-3]); and estimating, based on the operation data and an objective function including the at least one regularization term (equation (1), [page 231]) including the least one regularization term (substitute in equations (4) and (5) for regularization term, [page 236]; this specific regression model referred to as graph kernel Lasso or GraKeLasso, [page 236 paragraph 6 line 2]; see also [page 236 paragraph 1 line 6]), values of a plurality of the coefficients for the plurality of variables (training regression models, which would include coefficients based on definition of regression, [page 236 paragraph 5 line 3]).

With respect to claim 17, Ringsquandl teaches A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes comprising (computationally expensive refers to a computer having non-transitory computer readable medium performing computations, [page 226  paragraph 2 lines 1-11]; approach is an improvement to reduce those computations, [page 231 paragraph 3 line 1]-[page 239 paragraph 1 line 3]; summarized as deploy feature ontology that represents relations, [page 232 paragraph 2 lines 4-5], represent in RDF graph, [page 232 paragraph 3 lines 2-3]; and performing training on reduced feature set, [page 232 paragraph 3 line 5]): grouping a plurality of variables in operation data into at least one type of groups (perform algorithm 1 for feature selection, [page 234 paragraph 2 lines 1-3]; groups include mandatory features, excluded features, and optional features, [page 234 paragraph 2 lines 1-8]), based on structure data representing a structural relation among the plurality of variables (algorithm 1 based on feature ontology O, [page 235 Algorithm 1 line 1]; defined as representing domain concepts and relations between devices, events, and information entities such as taken sensor measurements, [page 232 paragraph 2 lines 4-6]); generating at least one regularization term corresponding to the at least one group type (defining graph kernel-weighted regularization term based on mandatory features subset, [page 235 paragraph 2 lines  6-8]; see also equations (4) and (5), [page 236]) based on a coefficient for the variable included in the at least one type of groups (regularization penalty induces a smoothing or grouping in a sense, that features that are similar with respect to the feature ontology graph have similar parameter values, [page 236 paragraph 2 lines 1-3]); and estimating, based on the operation data and an objective function including the at least one regularization term (equation (1), [page 231]) including the least one regularization term (substitute in equations (4) and (5) for regularization term, [page 236]; this specific regression model referred to as graph kernel Lasso or GraKeLasso, [page 236 paragraph 6 line 2]; see also [page 236 paragraph 1 line 6]), values of a plurality of the coefficients for the plurality of variables (training regression models, which would include coefficients based on definition of regression, [page 236 paragraph 5 line 3]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Semantic Guided Feature Selection for Industrial Automation Systems" (Ringsquandl) in view of JP_2001306603_A (Sakamoto)

With respect to claim 5, Ringsquandl teaches all of the limitations of claim 1, as noted above. Ringsquandl does not teach wherein the at least one type indicates a group of a class relation integrating variables corresponding to instances of a class.
However, Sakamoto teaches wherein the at least39 one type indicates a group of a class relation integrating variables corresponding to instances of a class (Reference numeral 15 is an instance_of link representing a "concept-entity" relationship between the class node 11 and the instance node 12, [0021] lines 11-12).
It would have been obvious to one skilled in the art before the effective filing date to combine Ringsquandl with Sakamoto because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ringsquandl discloses a system and method that teaches all of the claimed features except for the instance_of link relationship between entities. Sakamoto teaches that in order to distinguish an object from other objects, a naming convention is used that expresses the each object by connecting the component names of each layer related to the structure of the object, (Sakamoto [0002] lines 1-3). For example, simply naming an object “valve”, does not distinguish the valve from other valves, but naming the object “tank pump valve” indicates the valve is specifically located in the tank pump, (Sakamoto [0002] lines 4-11). By adopting a system that automates this naming process using a hierarchical structure, the data may be easily accessible in a preventive maintenance database, (Sakamoto [0007] lines 2-5). Sakamoto gives three additional benefits of this system including allowing efficient search between interrelated components, (Sakamoto [0003] line 5). The proposed hierarchical structure has three types of links: “is_a”, “has_a”, and “instance_of”, which leads to clear relationships between nodes, (Sakamoto [0021]). A person having skill in the art would have a reasonable expectation of successfully efficiently searching the automation data in Ringsquandl (provided in the map in FIG. 3 of Ringsquandl [page 228 paragraph 1 lines 1-6]) by modifying Ringsquandl with automated hierarchical structure of Sakamoto (as shown in the map in FIG. 3 of Sakamoto [0021]). Therefore, it would have been obvious to combine Sakamoto with Ringsquandl to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Semantic Guided Feature Selection for Industrial Automation Systems" (Ringsquandl) in view of JP_2001306603_A (Sakamoto) in further view of “Efficient Algorithms for Selecting Features with Arbitrary Group Constraints via Group Lasso” (Kong)
With respect to claim 6, Ringsquandl in view of Sakamoto teaches all of the limitations of claim 5, as noted above. Ringsquandl teaches wherein the regularization term generator generates a regularization term using Lasso, but does not teach Group Lasso for the group of the class relation (different Lasso penalty functions tested include Lasso, ElasticNet, Graph Lasso, GraKeLasso, and OLS, [page 236 paragraph 6 line 2]). 
	Ringsquandl does not teach Group Lasso for the group of the class.
However, Sakamoto teaches for the group of the class (grouping in a hierarchical structure using a class entity 11, instance entity 12, and an instance_of link 15 in FIG. 3, [0021]).
Neither, Ringsquandl nor Sakamoto that the Lasso is Group Lasso.
However, Kong teaches wherein the Lasso is Group Lasso (equations (1) and (2), [page 380 col 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ringsquandl with Sakamoto because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sakamoto teaches that names of plant equipment can be used to distinguish the parts, (Sakamoto [0002] lines 1-11; and gives a method for automatically generating a hierarchical structure from this name data, (Sakamoto [0007] lines 1-5). Ringsquandl teaches taking the links/relations from an ontology map and giving them formal axioms (Table 2 of Sakamoto, [page 234]), and these axioms may be augmented to provide rules in semantic feature selection, (Sakamoto [page 234 paragraph 1 lines 1-10]). A person having skill in the art would be motivated to further augment the instance_of relation in Sakamoto with the augmented axiom “MandatoryFeature” similar to the “directlyDependsOn” relation already provided, (Ringsquandl [page 234 paragraph 1 line 4). The motivation for doing such is two-fold: (a) to avoid processing vast amounts of data, and to integrate domain knowledge into learning models, (Ringsquandl [page 226 paragraph 2 lines 7-11]). Therefore, it would have been obvious to combine Ringsquandl with Sakamoto to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Ringsquandl in view of Sakamoto with Kong because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ringsquandl in view of Sakamoto discloses a system that teaches all of the claimed features except for that the Lasso method is specifically Group Lasso. Kong teaches a generic Group Lasso penalty that may be applied to multiple groups (Kong [page 380 col 1 paragraph 5 line 1]-[page 380 col 2 paragraph 1 line 9]). The goal or motivation of providing this generic regularization term is that it applies to any structural relation, (i.e. group, tree, graph, or even forest), (Kong [page 379 col 2 paragraph 1 lines 1-7]). A person having skill in the art would have a reasonable expectation of successfully increasing the robustness of the semantic feature selection in the system and method of Ringsquandl in view of Sakamoto by modifying Ringsquandl in view of Sakamoto with the generic Group Lasso penalty of Kong, (equations (1) and (2), Kong [page 380 col 1]). Therefore, it would have been obvious to combine Ringsquandl in view of Sakamoto with Kong to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Ringsquandl in view of Sakamoto teaches all of the limitations of claim 7, as noted above. Ringsquandl further teaches wherein the regularization term generator generates a regularization term of Lasso for the group of the hierarchical relation (tree structure shown in FIG. 3 and FIG. 4, [pages 229-230]; different Lasso penalty functions tested include Lasso, ElasticNet, Graph Lasso, GraKeLasso, and OLS, [page 236 paragraph 6 line 2]).
Neither Ringsquandl nor Sakamoto teaches the Lasso is Overlapping Group Lasso.
However, Kong teaches the Lasso is Overlapping Group Lasso (formal definition of overlapping tree structure, [page 380 col 1 paragraph 4 lines 7-10]; eq. (2) applies to overlap by use of the selected number of groups including groups that have overlap in features, otherwise special cases for Group Lasso happen for disjoint cases Lambda_1 = 0 and Lambda_2 > 0, and standard Lasso when Lambda_1 = 0 and Lambda_2 = 0, [page 380 col 2 paragraph 3 line 1]-[page 380 col 2 paragraph 4 line 10]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ringsquandl in view of Sakamoto with Kong because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ringsquandl in view of Sakamoto discloses a system that teaches all of the claimed features except for that the Lasso method is specifically Group Lasso. Kong teaches a generic Group Lasso penalty that may be applied to multiple groups (Kong [page 380 col 1 paragraph 5 line 1]-[page 380 col 2 paragraph 1 line 9]). The goal or motivation of providing this generic regularization term is that it applies to any structural relation, (i.e. group, tree, graph, or even forest), (Kong [page 379 col 2 paragraph 1 lines 1-7]) including structures that have overlapping features, (Kong  [page 380 col 2 paragraph 3 line 1]-[page 380 col 2 paragraph 4 line 10]). A person having skill in the art would have a reasonable expectation of successfully increasing the robustness of the semantic feature selection in the system and method of Ringsquandl in view of Sakamoto by modifying Ringsquandl in view of Sakamoto with the generic Group Lasso penalty of Kong that handles feature overlap, (equations (1) and (2), Kong [page 380 col 1]). Therefore, it would have been obvious to combine Ringsquandl in view of Sakamoto with Kong to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Semantic Guided Feature Selection for Industrial Automation Systems" (Ringsquandl) in view of “Efficient sparse semismooth Newton methods for the clustered lasso problem” (Lin)
With respect to claim 11, Ringsquandl teaches all of the limitations of claim 10, as noted above. Ringsquandl further teaches wherein the regularization term generator generates a regularization term of Lasso for the group of the reference relation (different Lasso penalty functions tested include Lasso, ElasticNet, Graph Lasso, GraKeLasso, and OLS, [page 236 paragraph 6 line 2]). 
	Ringsquandl does not teach the Lasso is Clustered Lasso.
	However, Lin teaches the Lasso is Clustered Lasso (equation (1), [page 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Ringsquandl with Lin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ringsquandl discloses a system and method that teaches all of the claimed features except for specifically using Clustered Lasso. Lin teaches that clustered lasso may be used as a pre-processing step for other Lasso penalty functions such as fused lass or group lasso for uncovering the group structure of the predictors (Lin [page 2 paragraph 3 lines 1-3]). Thus, a person having skill in the art would have a reasonable expectation of successfully, as a pre-processing step, clustering features in the system of Ringsquandl by modifying Ringsquandl with the Clustering Lasso equation of Lin, (equation (1), Lin [page 2]). Such a clustering would provide the relations among feature, and an expert could then semantically label these relations according to Table 1 (Ringsquandl [page 233]). Therefore, it would have been obvious to combine Ringsquandl with Lin to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Semantic Guided Feature Selection for Industrial Automation Systems" (Ringsquandl) in view of U.S. 2018/0219889 (Oliner)
With respect to claim 14, Ringsquandl teaches all of the limitations of claim 2, as noted above. Ringsquandl further teaches wherein the operation data includes first operation data acquired in a first period and second operation data acquired in a second period later than the first period (indicated by ontology of "follows" and "precedes" relationship defined in table I, [page 233]; example of sensors with data using relationship shown in links between "Conveying" and "DoorAssembly" and "FrameLoading" in FIG. 4, [page 230]), processing of the group setting device (executing standard OWL 2 reasoner using ontology to group features into mandatory, excluded, and optional subsets, [page 234 paragraph 2 lines 1-3]), the regularization term generator (defining graph kernel-weighted regularization term, [page 235 paragraph 2 lines  6-8]; implemented in mustard framework, [page 236 paragraph 3 lines 1-2]), the coefficient estimator (training regression models, [page 236 paragraph 5 lines 3-5]; implemented in mustard framework, [page 236 paragraph 3 lines 1-2]), the variable determiner (OWL 2 reasoner for feature selection, meaning selecting at least mandatory subset, [page 234 paragraph 4 line 3]), and the variable structure generator (using equation (1), [page 231], with equation (4) and equation (5) substituted in for regularization parameter, [page 236]; specifically the graph kernel lasso term captures similarities between entities, [page 235 paragraph 2 lines 6-8]) is performed on each of the first operation data and the second operation data (overall approach applied to car door production facility, which includes frame loading and door assembly [page 226 paragraph 4 lines 1-10]; as mapped in FIG. 4, [page 230]).
Under the 35 U.S.C. 112(f) interpretation, Ringsquandl further teaches the CPU 101 executing the information processing program (computationally expensive refers to a computer, which includes a CPU, performing computations, [page 226  paragraph 2 lines 1-11]; including information processing program standard OWL 2 reasoner, [page 234 paragraph 4 line 3]; and mustard framework for training regression models, [page 236 paragraph 3 line 2]) on the main storage device 105 (runs on top of SCADA which includes a data storage, [page 232 paragraph 2 line 4]).
Ringsquandl does not teach and the information processing apparatus further comprises a change determiner configured to determine whether the variable selected by the variable determiner for the first operation data coincide with the variable selected by the variable determiner for the second operation data and, when the variable selected for the first operation data does not coincide with the variable selected for the second operation data, output an alert.
However, Oliner teaches and the information processing apparatus further comprises a change determiner configured to determine whether the variable selected by the variable determiner for the first operation data coincide with the variable selected by the variable determiner for the second operation data and (at block 1810, anomaly detection is performed, [0320] lines 1-10; this includes comparing time series with predicted data based on time-shifted relationship, [0234] line 10), when the variable selected for the first operation data does not coincide with the variable selected for the second operation data, output an alert (send indicator based on detecting one or more anomalies, [0320] lines 10-12; specific example of time shifted relationship indicator, [0297] lines 5-7; being an alert, [0299] lines 3-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Ringsquandl with Oliner because this is applying a known technique (Oliner) to a known method and device (Ringsquandl) ready for improvement to yield predictable results. Ringsquandl is the base reference that teaches all limitations except for how to use the selected features to generate a meaningful result such as an alarm. Ringsquandl is ready for improvement because once the manufacturing plant is semantically labeled and the regression models are trained they can be used to improve plant operation. Oliner teaches a known technique of correlating time series data for anomaly detection, (see Oliner FIG. 18, [0316]-[0320]). This process includes many of the same steps described in Ringsquandl, such as at block 1802, time series are identified, (Oliner [0316] lines 5-10]), and identification may include metric A is time shifted by metrics B and C by X hours, (Oliner [0297] lines 5-7). Furthermore, in testing many predictive models, Oliner includes Lasso as one of the possible techniques (Oliner, at blocks 1804-1808, time series are clustered, with representative times series being determined for each cluster, and then predictive model is determined, [0317] line 1-[0319] line 11; for initial grouping, model development tool configured to iteratively query, and then generate subsets on that query, [0146] lines 9-14; for clustering, learn predictive model for each group, [0286] lines 8-11; in a repeating process, [0287] lines 1-12; includes lasso linear model, [0262] lines 1-3). Of the many predictive models tested a person having skill in the art could include the models of Ringsquandl (Ringsquandl, Lasso, ElasticNet, Graph Lasso, GraKeLasso, and OLS, [page 236 paragraph 6 line 2]). One having ordinary skill in the art would have recognized that applying the known technique in Oliner of correlating timer series data in a “time-shifted” relationship for anomaly detection would yield the predictable result of making the models generated in Ringsquandl useful for anomaly detection. Therefore, it would have been obvious to combine Ringsquandl with Oliner to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Ringsquandl teaches all of the limitations of claim 1, as noted above. Ringsquandl further teaches, under the 35 U.S.C. 112(f) interpretation, the CPU 101 executing the information processing program (computationally expensive refers to a computer, which includes a CPU, performing computations, [page 226  paragraph 2 lines 1-11]; including information processing program standard OWL 2 reasoner, [page 234 paragraph 4 line 3]; and mustard framework for training regression models, [page 236 paragraph 3 line 2]) on the main storage device 105 (runs on top of SCADA which includes a data storage, [page 232 paragraph 2 line 4]).

Ringsquandl does not teach a model generator configured to construct, based on the coefficient estimated by the coefficient estimator and the variable for the coefficient, a model configured to detect occurrence of a predetermined event; and a model determiner configured to calculate an output value of the model based on the model and the operation data and detect the occurrence of the predetermined event based on the output value.
However, Oliner teaches a model generator configured to construct, based on the coefficient estimated by the coefficient estimator and the variable for the coefficient, a model configured to detect occurrence of a predetermined event (anomaly detection tool is configured to determine at block 1808 a predictive model for a representative time series to detect an anomaly, [0319] lines 1-5); and a model determiner configured to calculate an output value of the model based on the model and the operation data and detect the occurrence of the predetermined event based on the output value (anomaly detection tool predicts anomaly by predicting values associated with corresponding representative time series using values associated with one time series from another cluster, [0319] lines 3-8; anomaly may trigger further events such as corrective measures, remedial actions, or security related actions [0320] lines 14-17).
It would have been obvious to one skilled in the art before the effective filing date to combine Ringsquandl with Oliner because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Ringsquandl discloses a system that teaches all of the claimed features except for specifically using the selected features for event detection. However, throughout the reference Ringsquandl discusses training on specific events such as device failures, (Ringsquandl [page 226 paragraph 3 line 8]; [page 237 paragraph 1 line 6]). This suggests that the events could be detected because such failure events are trained in the model. Oliner explicitly teaches that selected time series data may be used for anomaly detection, which may trigger further remedial or corrective action, (Oliner [0320] lines 10-17). A person having skill in the art would have a reasonable expectation of successfully detecting and mitigating or correcting failures in the system and method of Ringsquandl by modifying Ringsquandl with the anomaly detection and remediation of Oliner. Therefore, it would have been obvious to combine Ringsquandl with Oliner to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various references could have been used for the prior art rejection of instant claim 1. It’s clear from the specification, that the ideal application of instant claim 1 is apparatus maintenance (Specification [page 4 paragraph 4 lines 7-8]). A specific example is given as a “conveyance apparatus” (Specification [page 5 paragraph 2 line 3), which is the application example given in Ringsquandl (see FIG. 4 of Ringsquandl [page 230]), so Ringsquandl was deemed the best primary reference.
US 2020/0250515 A1 (Rifkin) – optimizing machine learning functions by including one or more regularization terms, [0020] lines 1-10; [0046] lines 1-3.
US 20140309122 A1 (Min) – In FIG.1, shows a similar process to instant claim 1, which includes clustering (relevant to instant claim 11) and Overlap Group Lasso (relevant to instant claim 9), but the application area is abnormal gene interactions, [0002] lines 1-3. 
WO2020247949 (Carreira-Perpinan) - optimize decision tree from data using equation 4, [0095] lines 1-7; and the second term of equation 4 is the regularization function which may be a group Lasso or one of its variations, [0104] line 4; this decision tree may exist to improve control logic for autonomous or semi-autonomous devices, [0056] lines 5-6; and it does so by dividing disjoint regions into classes, so the tree may map an input instance to a local predictor, [0074] lines 1-6.
CN105975443A (Chen) – Anomaly detection using LASSO, [Abstract].
U.S. 9,558,453 (Chaudhary) – server identifies pairwise connectivity of stations based on causality, and generates a causality graph as shown at blocks 330. The server identifies a penalization model to filter the causality relationships identified using Grouped-Lasso-Granger, Lasso regression, or Grouped-Lasso regression with Table 2 illustrating example, [col 7 ln 58-67].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148